Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 1/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and dependent claims 2-9 dependent therefrom) and claim 10 (and dependent claims 11-14 dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "conductive connections" in line.  There is insufficient antecedent basis for this limitation in either of these independent claims.  For the sake of compact prosecution, claims 1, 10 are interpreted in the instant Office action as follows: “conductive connections” is equivalent to “the redistribution circuit structure” as cited in the specification [0004].  Further, the examiner finds the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 10340253 B2).
Regarding claim 1 as noted in the 112(b) rejection, Liao discloses a package structure (Fig. 2A), comprising: a redistribution circuit structure (20 with 24b), having a first connection surface (bottom) and a second connection surface (top) opposite to the first connection surface; an insulator (29 with 30), embedded in and penetrating the redistribution circuit structure; a plurality of conductive connection pieces (26 with 28), penetrating the insulator; a first chip (13 on left), disposed on the first connection surface of the redistribution circuit structure; a second chip (13 on right), disposed on the first connection surface of the redistribution circuit structure; an encapsulant (19 with 15 and 17), disposed on the first connection surface of the redistribution circuit structure and at least laterally covering the first chip and the second chip; a third chip (27), disposed on the second connection surface of the redistribution circuit structure, the third chip being electrically connected to the first chip and the second chip through the conductive connection pieces; and a plurality of conductive terminals (24c), disposed on the second 
Illustrated below is a marked and annotated figure of Fig. 2A of Liao.

    PNG
    media_image1.png
    441
    686
    media_image1.png
    Greyscale

Regarding claim 2 as noted in the 112(b) rejection, Liao discloses a package structure (Fig. 2A), wherein the third chip and the first chip or the third chip and the second chip are not electrically connected through the redistribution circuit structure.
Regarding claim 3 as noted in the 112(b) rejection, Liao discloses a package structure (Fig. 2A), wherein the redistribution circuit structure comprises a circuit layer (24b), and the circuit layer is not disposed between the third chip and the first chip or between the third chip and the second chip.

Regarding claim 7 as noted in the 112(b) rejection, Liao discloses a package structure (Fig. 2A), wherein sidewalls of the conductive connection pieces (sidewalls of 26) are substantially flat surfaces.
Regarding claim 8 as noted in the 112(b) rejection, Liao discloses a package structure (Fig. 2A), wherein a part of the encapsulant (15, 17) is further disposed between the insulator and the first chip and between the insulator and the second chip.
Regarding claim 9 as noted in the 112(b) rejection, Liao discloses a package structure (Fig. 2A), wherein the first chip comprises a first chip connection piece (16a); the second chip comprises a second chip connection piece (16a); the encapsulant laterally covers the first chip connection piece and the second chip connection piece; and a top surface of the first chip connection piece, a top surface of the second chip connection piece, an encapsulating top surface of the encapsulant and the first connection surface of the redistribution circuit structure are substantially coplanar.
Regarding independent claim 10 as noted in the 112(b) rejection, Liao discloses a manufacturing method of a package structure (Fig. 2A), comprising: providing a first chip (13 on left); providing a second chip (13 on right); forming an encapsulant (19) covering the first chip and the second chip; forming a redistribution circuit structure (20 with 24b) electrically connected to the first chip and the second chip, the redistribution circuit structure having an opening (between reference lines, see annotated Fig. 2A above) exposing a part of the first chip and a part of the second chip; forming an insulator (29 with 30), at least disposed in the opening 
Regarding claim 11 as noted in the 112(b) rejection, Liao discloses a manufacturing method (Fig. 1A), wherein the first chip comprises a first chip connection piece (16), the second chip comprises a second chip connection piece (16), and the step of forming the encapsulant covering the first chip and the second chip comprises: forming an encapsulating material covering the first chip and the second chip (“encapsulates”, Col. 3, lines 22-48) ; and removing a part of the encapsulating material (“grinding or polishing”, Col. 3, lines 22-48) to form the encapsulant exposing the first chip connection piece of the first chip and the second chip connection piece of the second chip such that a top surface of the first chip connection piece, a top surface of the second chip connection piece and an encapsulating top surface of the encapsulant are substantially coplanar (“coplanar”, Col. 3, lines 22-48).
Allowable Subject Matter
Claims 5-6, 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The primary reason for the allowable subject matter of claim 12 is the inclusion of the limitation wherein the step of forming the insulator comprises: filling a photoimageable dielectric material at least in the opening of the redistribution circuit structure.  Prior art of record teaches a method of forming an insulator, however, the method of forming the insulator as claimed is formed in a sequence not disclosed in the prior art.
The primary reason for the allowable subject matter of claims 13-14 is the inclusion of the limitation forming a second insulation material layer on the first insulation layer such that the second insulation material layer is further filled in the first opening; and removing a part of the second insulation material layer to form a second insulation layer having a second opening, wherein the second opening overlaps with the first opening.  Prior art of record teaches a method of forming a redistribution circuit structure having an opening, however, the method of forming the second insulation material layer as claimed was not found to be obvious variation thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/WILLIAM H ANDERSON/            Examiner, Art Unit 2817